Citation Nr: 1008934	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychological 
disorder, to include panic disorder with agoraphobia, 
posttraumatic stress disorder, anxiety disorder, and 
depressive disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 Regional Office (RO) 
in Seattle, Washington rating decision, which granted the 
Veteran's claims for service connection for bilateral hearing 
loss and bilateral tinnitus, and assigned a 0 percent and 10 
percent disability rating, respectively, and denied service 
connection for a panic disorder.

The Board notes that in his March 2006 notice of disagreement 
and November 2006 substantive appeal the Veteran argued the 
problems with his ears were not limited solely to hearing 
loss or tinnitus, but that the primary problem was pain, 
pressure, and pounding in the head, including headaches 3 to 
4 times per week.  Based on these statements, the Veteran was 
provided separate rating decisions in April 2007 and June 
2009 to address the Veteran's reported headaches and ear 
pain, which denied service connection for the reported 
conditions.  The claims file does not indicate the Veteran 
has perfected an appeal with respect to this claim as 
required pursuant to 38 C.F.R. § 20.1103 and, therefore, the 
issue is not on appeal.  

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.

The Veteran's case was remanded by the Board for additional 
development in August 2009.  The case is once again before 
the Board.




FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has a psychological disorder, to include panic 
disorder with agoraphobia, posttraumatic stress disorder, 
anxiety disorder, and depressive disorder, that is 
etiologically related to a disease, injury, or event in 
service.

2.  Audiometric examination corresponds to a level II hearing 
loss for the right ear and a level II hearing loss for the 
left ear.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100, 
4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

The Board notes that VCAA letters dated in June 2005, March 
2006, and August 2009 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The March 2006 and August 2009 letters also 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records VA 
medical records are in the file.  Private treatment records 
identified by the Veteran have been associated with the 
claims file, to the extent possible.  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

With respect to the claim for service connection for a 
psychiatric disorder, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  The Board 
notes that in compliance with the Board's August 2009 
directives, the Veteran was scheduled for a VA examination in 
September 2009 and notified in August 2009 of the scheduled 
examination.  The claims file reflects that the Veteran did 
not attend the examination and has not thereafter explained 
why he could not attend the scheduled examination or 
requested another examination.  Indeed, the Veteran has 
specifically stated that he has provided all information with 
respect to this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore when a claimant fails to report for 
an examination scheduled in conjunction with an original 
service connection claim, regulations provide that the claim 
will be decided on the evidence of record.  38 C.F.R. § 
3.655(b) (2009).  Given the Veteran's choice not to submit to 
a VA examination, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  Id.; see 
also 38 C.F.R. § 3.655(b).

With respect to the Veteran's claim for an initial 
compensable evaluation for bilateral hearing loss, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
July 2005.  The VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination discussed the clinical findings and the Veteran's 
reported history as necessary to rate the disability under 
the applicable rating criteria.  The examination also 
discussed the impact of the disability on the Veteran's daily 
living.  Based on the examination and the fact there is no 
rule as to how current an examination must be, the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As noted above, the duty to assist is not a one-way street 
and can require the assistance of the Veteran.  The Veteran's 
responsibility of cooperating in the development of his claim 
includes attending and cooperating during the course of 
scheduled VA examinations.  As will be discussed in greater 
detail below, VA scheduled the Veteran for two additional VA 
examinations for has bilateral hearing loss.  The first 
examination was conducted in November 2008; however, accurate 
results could not be obtained due to the Veteran's failure or 
inability to cooperate during the course of examination.  In 
compliance with the August 2009 remand directives, an 
additional VA examination was scheduled for September 2009, 
based on the Veteran's representations of a worsening 
condition since the previous examination.  The Veteran was 
notified of the examination, but did not attend the 
examination.  He has provided no explanation as to his 
failure to attend.  Under these circumstances, the Board 
finds that VA has satisfied the duty to assist to the extent 
possible under the circumstances.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  "Psychosis" 
includes the following specific disorders: brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384 
(2009); see also 71 Fed. Reg. 42,758-60 (July 28, 2006).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claims were pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

Notwithstanding the above, in order to establish a right to 
compensation for a present disability on a direct basis, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran claims that his current psychiatric disorders 
were incurred in or aggravated by his military service, to 
include as aggravated by his service-connected bilateral 
hearing loss and tinnitus.  The Veteran has claimed 
continuity of psychiatric symptomatology from service.

The Veteran's service treatment records include a June 1966 
enlistment examination that noted a normal psychiatric 
examination.  A contemporaneous report of medical history 
noted no history of trouble sleeping, nightmares, depression, 
excessive worry, loss of memory, or nervous troubles.  A 
December 1966 psychiatric examination report detailed a 
history of "compulsive stealing."  The examiner concluded 
that the Veteran's thefts were manifestations of a 
psychopathic personality disorder.  No other psychiatric 
disorder was mentioned.  The Veteran's January 1967 
separation examination noted the psychopathic personality 
disorder diagnosed in the December 1966 report.  The 
Veteran's contemporaneous report of medical history stated 
that he was in excellent health and noted no history of 
trouble sleeping, nightmares, depression, excessive worry, 
loss of memory, or nervous troubles.

After service, the Board notes that in November 2000 the 
Veteran indicated a one year history of depression, with 
onset following the loss of his parents and his job and that 
Prozac had been helpful in combating his depression.  At that 
point, the treatment provider made an impression of 
depression.  

Over the years the Veteran has been diagnosed with multiple 
different psychiatric disorders.  In November 2004, the 
Veteran was diagnosed by a private doctor with attention 
deficit hyperactivity disorder (ADHD) and noted possible 
bipolar disorder.  At that time, the Veteran reported 
increased psychiatric symptoms, to include insomnia, 
agitation, and social avoidance, beginning in 1986.  In 
January 2005, another private doctor noted that the Veteran 
attributed psychiatric symptom onset to approximately 1994, 
when he had lost his parents in a car accident, his wife to 
divorce, and his business.  The Veteran reported being 
prescribed lorazapam since that time.  

In February 2005, the Veteran received a psychiatric 
evaluation at the VA.  At that time, the Veteran reported 
constant anxiety since 1996.  The Veteran noted that he had 
had a sad and difficult childhood, but without treatment for 
any mood symptoms.  The Veteran noted that his anxiety began 
in 1996 after the death in a car accident of his foster 
parents, divorce from his wife, loss of his business 
resulting in bankruptcy, and the loss of his home and 
belongings.  The Veteran reported working for 30 years as a 
radiologic technician and that he currently found it 
difficult to do his job.  The examiner diagnosed a panic 
disorder with agoraphobia, rule out generalized anxiety 
disorder, and rule out social phobia major depressive 
disorder.  Records from the Social Security Administration 
(SSA) included a June 2005 diagnosis of panic disorder with 
agoraphobia, major depressive disorder, recurrent moderate to 
severe, and psychosis not otherwise specified.  Also in June 
2005, the Veteran was diagnosed separately by a private 
doctor with major depression and anxiety not otherwise 
specified with panic disorder, general anxiety disorder and 
agoraphobic features.  Although, somewhat unclear, it appears 
from the record that the Veteran reported onset of his 
depression in 1996, which worsened in 1997.  

The Veteran was afforded a VA examination in July 2005 for 
non-service connected pension purposes only.  At that time, 
the Veteran reported symptomatology for anxiety and 
depression that required treatment beginning in 1995, 
following the loss of his business, death of his foster 
parents, and separation and divorce from his third wife.  The 
Veteran reported childhood sexual and physical abuse that he 
had mainly repressed until 1995, after the death of his 
foster parents.  In addition, the Veteran had separated from 
and divorced his wife of 15 years and lost his business due 
to the embezzlement of $500,000 by his business partner.  Due 
to these events, the Veteran sought treatment for anxiety and 
depression and was prescribed lorazapam.  Based on the 
foregoing, the examiner diagnosed panic disorder with 
agoraphobia with a frequency of five or more times per week; 
posttraumatic stress disorder secondary to childhood physical 
and sexual trauma; and major depressive disorder with 
psychosis and both auditory and visual hallucinations.  The 
examiner noted that the Veteran currently was unemployable 
due to his psychological problems.  

Subsequent treatment records indicate ongoing treatment, 
including inpatient treatment, for psychiatric problems.  In 
July 2007, the Veteran received a psychosocial assessment.  
At that time, the examiner noted past treatment for 
depression, posttraumatic stress disorder, anxiety, and panic 
attacks.  The Veteran reported the onset of mood problems 
during childhood, due to physical and sexual abuse.  He noted 
a sharp exacerbation in his mood symptoms in the late 1990s 
and early 2000s, developing severe anxiety with agoraphobia.  
The examiner noted one period of inpatient hospitalization in 
January 2006.  The examiner diagnosed posttraumatic stress 
disorder secondary to physical and sexual abuse as a child.    

The Veteran has received multiple other diagnoses of 
psychiatric disorders since July 2007, to include panic 
disorder, depression not otherwise specified, and anxiety 
disorder not otherwise specified.  

Thus, the Veteran has multiple currently diagnosed 
psychiatric disorders.  The relevant question, therefore, is 
whether the evidence of record demonstrates that any of the 
psychiatric disorders were incurred in or aggravated by 
service, to include as caused or aggravated by his service-
connected hearing loss and tinnitus.  For the reasons 
discussed below, the Board concludes it does not.

Initially, the Board notes that with respect to the Veteran's 
diagnosis of posttraumatic stress disorder secondary to 
childhood sexual and physical trauma there is some evidence 
that this may have been a disorder preexisting service.  In 
that regard, the Board notes that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
In this case, the Board notes that the claims file does not 
indicate the Veteran was diagnosed with posttraumatic stress 
disorder until approximately 2005.  At the time of the July 
2005 VA examination for pension purposes the Veteran reported 
he had repressed the memory of many of his childhood 
traumatic experiences until 1995 and, based on these 
representations, he was diagnosed with posttraumatic stress 
disorder.  The Board also acknowledges that in July 2007 the 
Veteran reported mood problems beginning in childhood 
secondary to his sexual and physical trauma.  However, no 
medical professional has explicitly stated that the Veteran 
had posttraumatic stress disorder secondary to childhood 
trauma that actually manifested prior to his military 
service.  Given the conflicting evidence as to onset of 
symptomatology of posttraumatic stress disorder, the Board 
finds that there is not clear and unmistakable evidence that 
the Veteran's posttraumatic stress disorder preexisted 
service and, therefore, the Veteran's soundness on entrance 
into service in this regard is presumed.

Having reviewed the complete record, the Board further 
concludes that the preponderance of the evidence is against 
finding that any of the Veteran's current psychiatric 
disorders were incurred in or aggravated by his military 
service.  Specifically, there is no competent evidence of 
record linking the Veteran's current psychiatric disorders to 
his military service.  As noted above, the Veteran was 
scheduled for a VA examination in September 2009 to consider 
whether there was a link between the Veteran's current 
psychiatric disabilities and his service-connected hearing 
loss and tinnitus, or some other incident of military 
service.  However, the Veteran did not attend and has not 
since provided good cause for not attending or requested that 
a new examination be scheduled.  

The Board notes that no other medical professional has linked 
the Veteran's current psychiatric disorders to his service-
connected hearing loss, tinnitus, or any other incident of 
service.  The Board has considered the Veteran's contention 
that a doctor at a VA facility in Seattle, Washington told 
him there might be a link between his hearing loss and 
tinnitus and his current psychiatric problems.  The Board 
notes that VA treatment records do not indicate such an 
opinion as to etiology.  The Board acknowledges a January 
2007 treatment note suggesting a possible link between the 
Veteran's increased speech problems and his hearing loss, 
tinnitus, and headaches, but no suggestion attributing a 
psychiatric disorder to his hearing loss or tinnitus.  As 
contemporaneous records are unavailable, it must be noted, 
that the Court has held that a lay person's statement about 
what a medical professional told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Furthermore, the Board has considered the Veteran's lay 
assertion that he has experienced a continuity of psychiatric 
symptomatology from service and that his current psychiatric 
disorders are related to his military service.  Certainly, he 
is competent to report sensory or observed symptoms such as 
anxiety, depression, and panic attacks, and his testimony in 
that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Credibility, however, is an adjudicative determination and 
the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the Board finds the Veteran's 
statements as to any assertion of a continuity of psychiatric 
problems from service not credible.  Specifically, the Board 
notes the Veteran acknowledges he did not seek treatment for 
psychiatric problems with the VA or private treatment 
provider until approximately the mid-1990s.  Furthermore, 
when the Veteran did first seek treatment for psychiatric 
problems he did not attribute the problems to his hearing 
loss, tinnitus, or otherwise to his military service.  
Indeed, the earliest treatment documents of record reflect 
that the Veteran reported symptomatology beginning between 
1986 and 1996 and consistently attributing symptom onset to 
multiple, concurrent, post-service factors, namely: the 
deaths of his foster parents in a car accident, his 
separation and divorce from his third wife, the loss of his 
business due to the embezzlement of his business partner, and 
his subsequent loss of his home and belongings.  It was only 
after filing the claim for service connection that the 
Veteran made any allegation that his psychiatric problems 
were related to his service or his service-connected hearing 
loss and tinnitus.  As the Board finds more contemporaneous 
statements reported directly to a health care provider during 
the course of treatment to be more credible than statements 
later made during the course of pursuing a claim for 
compensation, the Board finds his assertions of a continuity 
of symptomatology not credible.

Furthermore, even were the Board to accept the Veteran's 
assertion of a continuity of symptomatology after service, he 
is not necessarily competent to relate that continuous 
symptomatology to a specific underlying psychiatric disorder.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this 
instance, the Veteran as a lay person has not been shown to 
be capable of making medical conclusions, especially as to 
complex medical diagnoses such as a link between his current 
psychiatric diagnoses and any psychiatric symptoms in service 
or his service-connected hearing loss and tinnitus.  Given 
the Veteran's lack of demonstrated medical expertise, his 
statements regarding any such link between in-service 
psychiatric problems or his service-connected disabilities 
and a current disability are not competent.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that the Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise).  

Finally, the Board acknowledges that the Veteran was 
separated from service, in part, due to "compulsive 
stealing" that was diagnosed as manifestations of a 
psychopathic personality disorder.  Personality disorders are 
considered congenital or developmental defects and, 
therefore, generally are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, if a disease or injury is superimposed over the 
congenital or developmental defect during service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).  In this case, the Board 
notes that the Veteran does not have a current diagnosis of a 
personality disorder or current symptomatology consistent 
with the disorder diagnosed in the military.  Nor has any 
medical professional indicated that the Veteran's current 
psychiatric disorders were superimposed over, aggravated by, 
or are in any other way related to his in-service personality 
disorder or his compulsive stealing.  Furthermore, as 
discussed above, the Board has already determined that the 
Veteran's own statements as to his history of symptomatology 
are not credible.  Thus, the Board concludes that there is 
neither competent nor credible lay evidence establishing that 
the personality diagnosed in service was subject to any 
superimposed disease or injury, or that any current 
psychiatric disorder is other related to the personality 
disorder diagnosed in service.

In summary, the service treatment records do not reflect a 
diagnosis of a psychiatric disorder, but rather, a 
personality disorder for which there is no credible or 
competent evidence of aggravation in service, or of a current 
psychiatric disorder superimposed over the personality 
disorder.  Nor were there any credible complaints of 
psychiatric problems for approximately three (3) decades 
after service.  As noted, for multiple years after the 
Veteran did seek treatment for psychiatric problems he did 
not date the onset of his symptoms to service, or otherwise 
attribute any problems to his military service.  Indeed, the 
claims file indicates it was only after filing his claim for 
service connection that the Veteran first reported to a 
treating medical professional that his current psychiatric 
disorders were related to problems that began in service.  To 
date, the claims file indicates no VA or private treating 
professional has affirmatively related the Veteran's current 
psychiatric disorders to his military service or any service-
connected disability.  As such, the Board concludes that the 
preponderance of the evidence is against the claim.  See 
Shedden, supra.

Increased Rating

The Veteran alleges that the RO erroneously failed to assign 
him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.

The Veteran underwent a VA examination in July 2005.  The 
results of the July 2005 VA audiological test are as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
60
LEFT
55
50
55
75
70

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 96 percent in the right ear and 92 
percent in the left ear.  The average of the puretones 
between 1000-4000 Hz was 58 for the right ear and 63 for the 
left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran 
received a numeric designation of II for the right ear and II 
for the left ear.  Such a degree of hearing loss warrants 
only a noncompensable evaluation under Table VII.  The Board 
notes that it also considered the alternative rating scheme 
for exceptional patterns of hearing impairment and found it 
inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

Based on the foregoing, the Veteran's claim for service 
connection for bilateral hearing loss was granted in a 
September 2005 rating decision and a noncompensable rating 
assigned.  The Veteran appealed the rating decision.  In 
April 2007 the Veteran sought VA treatment and complained of 
worsening hearing.  The Veteran was afforded an audiology 
evaluation in June 2007.  The evaluator determined that the 
initial diagnostic results were inconsistent and invalid and 
that the Veteran was unable to unwilling to cooperate in 
obtaining an accurate exam.  As such, testing was 
discontinued.  At that time, immitance testing showed normal 
middle ear function.  At that time, the Veteran reported 
pressure and pain in his ears, as well as severe headaches.

The Veteran was afforded another VA examination in November 
2008.  At that time, valid bilateral puretone thresholds or 
speech recognition thresholds could not be determined.  
Specifically, the examiner noted that the Veteran's puretone 
threshold responses were not consistent with speech 
recognition thresholds.  As such, the tests results could not 
be considered valid or used for rating purposes.

Finally, as discussed above, the Veteran was scheduled for 
and notified of an additional VA examination in September 
2009.  The Veteran did not report for the examination or 
provide a reason for or request that the examination be 
rescheduled.  As noted, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
service connection claim [this appeal arose out of the 
original grant of service connection], his claim shall be 
decided based on the evidence of record.  38 C.F.R. § 
3.655(b).  Consequently, the July 2005 VA examination remains 
the most probative evidence of record, and the claim for a 
compensable evaluation must be denied.

The Board has considered the lay statements of the Veteran 
and his brother regarding bilateral hearing problems.  
Certainly, the Veteran and his brother can attest to factual 
matters of which they have first-hand knowledge, such as 
subjective complaints of trouble hearing or objective 
evidence to that effect.  See Washington, supra.  However, as 
noted, the rating criteria for hearing loss is based on the 
mechanical application of data resulting from clinical 
testing.  Thus, while the Veteran and his brother are 
competent to report what comes to them through their senses, 
they cannot establish through lay reports alone that the 
Veteran's hearing loss is of such severity as to meet the 
criteria for a higher rating under 38 C.F.R. § 3.385.  See 
generally Layno, supra; Jandreau, supra.

The claims file does not otherwise contain any evidence 
suggesting that a compensable evaluation for bilateral 
hearing loss would be appropriate.  The Board notes 
additional treatment records, regarding the testing for and 
procurement of hearing aids for the Veteran.  At the 
Veteran's April 2009 hearing, however, the Veteran indicated 
that he did not wear the hearing aids because of feedback 
issues.

The Board recognizes that the Veteran has reported other 
symptoms, such as pain, pressure, and pounding in the head, 
including headaches 3 to 4 times per week, that he believes 
to be related to tinnitus and/or hearing loss complaints.  
However, again, the Veteran was provided separate rating 
decisions in April 2007 and June 2009 to address the 
Veteran's reported headaches and ear pain, which denied 
service connection for the reported conditions.  That 
decisions were not appealed, and the issue presently before 
the Board concerns the appropriate disability rating for his 
service-connected hearing loss.  
 
As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, there is no 
objective evidence of a change in the Veteran's hearing 
acuity since the June 2005 examination and, therefore, 
nothing to suggest that an additional VA examination would be 
beneficial, especially in light of the Veteran's failure to 
attend the scheduled September 2009 VA examination.  The 
probative medical evidence does not show the Veteran's 
hearing loss has ever reached a compensable level at any 
point since service connection was granted.  Staged ratings, 
therefore, are inapplicable here.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Considering the results of the VA 
examinations, entitlement to a compensable rating is denied.



Extraschedular

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the 
rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers the results of audiology and speech discrimination 
testing.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Board notes that the Veteran has reported that his co-workers 
had been required to speak loudly or grab the Veteran's arm 
to get his attention.  Moreover, the Board notes that during 
his July 2005 VA psychiatric examination he reported that he 
left work as an X-ray technician because of his psychiatric 
problems.  However, two statements from former employers, 
dated in August 2007, indicated that neither knew of any 
disability requiring accommodation during his employment as 
an X-ray technician.  Furthermore, as discussed in detail 
above, the Board has already determined that the Veteran's 
own reports as to his history with respect to his psychiatric 
disability lack credibility in light of conflicting 
statements offered to health care providers.  Given the 
unreliability of statements he has offered in support of his 
claims, and in light of his failure to cooperate by reporting 
for VA examination, the Board also finds that his statements 
with respect to the impact of his disability on his 
employment also lack credibility.  

In short, there is no credible evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to service connection for a psychological 
disorder, to include panic disorder with agoraphobia, 
posttraumatic stress disorder, anxiety disorder, and 
depressive disorder, is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


